Citation Nr: 1414224	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-33 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 






INTRODUCTION

The Veteran had active service in the United States Army from November 1973 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision issued by the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  



FINDING OF FACT

The Veteran is not competent to manage his own funds without limitation.


CONCLUSION OF LAW

The Veteran is not competent for the purpose of receiving direct payment of his VA compensation benefits.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.353 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contests VA's finding, effective January 25, 2010, that he is incompetent for the purpose of direct receipt of his VA compensation benefits.  A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation. 38 C.F.R. § 3.353(a).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  38 C.F.R. § 3.353(b). 

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  Id. 

Important for this case, there is a presumption in favor of competency.  38 C.F.R. § 3.353(c).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).  See also 38 C.F.R. § 3.102.  The Board takes this finding very prudently and with a great deal of consideration for the Veteran and his service.

The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.  

A finding of incompetency was proposed in November 2009.  The Veteran was found incompetent in a ratings decision in January 2010.  A timely notice of disagreement was filed and a statement of the case was issued.  A VA Form 21-4138 was submitted in lieu of a VA Form 9 in which the Veteran asserted that he "request[s] to be evaluated for competency as soon as possible." 

A VA psychiatrist submitted a letter in July 2009 that recommended that the Veteran be made incompetent for purposes of managing his VA money.  The physician indicated that the Veteran received a non-service connected pension.  The physician stated, that the "diagnosis of depressive disorder contributes to his inability to handle his own funds.  He is unable to maintain permanent housing for himself and substance abuse is causing impaired judgment." 

A January 2010 letter from Quapaw House, Inc., stated that the Veteran was admitted into residential drug and alcohol treatment at their facility on December 12, 2009.  During the Veteran's time at the facility, the Veteran participated in a minimum of one hour of individual counseling each week and six hours of classes daily.  Those sessions focused on his knowledge of the 12-Steps and a variety of subjects including, but not limited to the disease process, triggers, and relapse prevention.  The letter continued, stating that since the Veteran's arrival, the Veteran "has shown to be high functioning and eager to learn.  It is the [Admissions Coordinator's opinion], that [the Veteran] is a very competent client in both classroom participation and in his individual sessions." 

The Veteran's condition was reviewed in a March 2010 field examination report.  Regarding capacity, the examiner stated that the Veteran "is incompetent due to his mental disabilities, lack of financial interest, and total reliance on others to make sure all his financial needs are met." In the examiner's opinion, the Veteran's condition was likely to remain static.  The examiner noted that Veteran was able to accurately state sources of income, amounts of income, and able to report the correct amount of change due back from a simple transaction.  The examiner noted that a court appointed fiduciary did not exist at that time and that the Veteran indicated that he personally handled money.  The Veteran's spending was supervised.  The Veteran received $40.00 weekly and he used these funds for personal spending, incidentals, clothing, dip, etc.  The Veteran indicated that he doesn't keep up with monthly living expenses as his son has helped him prior to moving to Hot Springs and [MC] has helped him since moving to Hot Springs.  The Veteran indicated that he relies on [MC] to make sure all his financial needs are met.  The examiner stated that the Veteran has a history of alcohol abuse.  The Veteran advised he had not had any alcohol since 11/18/2009, and attends AA meetings on a regular basis.  The examiner continued, the Veteran "is not oriented to time or events. . . [he] was able to tell me his [date of birth], current age, current address, and [the] current President but was unable to tell me the current date or current Governor."  The examiner stated that the Veteran spoke coherently.  There was no disparity between income and expenses, no questionable expenditures or misuse of funds, and no identified unmet needs.  The examiner recommended that [MC] become legal custodian for the Veteran. 
 
The Veteran's condition was again reviewed in an August 2010 field examination report.  Regarding capacity, the examiner stated that the Veteran was able to accurately state sources and amounts of income and was able to report the correct amount of change due back from a simple transaction.  The Veteran was able to verbalize his understanding of his expenses.  The Veteran indicated that he and [MC] paid the bills.  He stated that he purchases money orders for the utility bills and the landlord comes by and collects rent.  The field examiner found that the Veteran appeared capable of managing his own finances based on his knowledge of his finances and comments from [RM] and [JM].  [JM] stated that she felt that the Veteran is capable of handling his own benefits and making sure his bills are paid.  She sees him 2-3 times a week and has not noticed any negative behavior or heard any negative things about him.  The field examiner reported that the Veteran has submitted paperwork to be evaluated for competency.  The Veteran was orientated to time, place, and events.  He was able to tell the examiner how old he was, his date of birth, the current date and the current President.  However, he was unable to tell the field examiner who the Governor was.  The examiner believed that the Veteran's status was likely to remain static.  The field examiner further noted that the Veteran was dressed neatly and in clean clothing.  When asked about the last time he had a drink, he stated that it was about 2 weeks ago.  He stated that he attends AA meetings frequently.  The field examiner recommended that the Veteran be certified as payee under supervised direct method of payment.

The Veteran had a subsequent September 2013 VA field examination.  The examiner noted that the Veteran was "abusive with alcohol."  The Veteran had a VA fiduciary named [CL].  The examiner noted that the Veteran "has some capacity to handle funds" and "has been on SDP but has exceeded his time limit and has not provided evidence he can handle the money on his own." The Veteran had comprehension of amounts of income, sources of income, types of expenses, and amount of expenses.  The field examiner stated that the Veteran handles money currently and that there was no misuse of funds.  The examiner noted that he believed that the Veteran's condition would likely remain static.  The examiner reported that the Veteran was independent with medications.  The Veteran was orientated to person, place, events, and time.  The Veteran was able to answer all questions correctly without difficulty.  The examiner reported that the Veteran suffers from high blood pressure, anxiety, reflux disease, and generalized pain.  The examiner noted, that the Veteran "is able to communicate well but has an alcohol abuse problem . . . the [Veteran] was neat and clean and appropriately dressed for the interview."  

In the past two years the Veteran has been hospitalized several times for substance abuse.  The Veteran was admitted to the hospital on March 16, 2012 with acute ETOH withdrawal and discharged March 19, 2012.  The Veteran was also admitted to the hospital on September 9, 2013 and discharged November 10, 2013 for substance abuse.  The Veteran was then hospitalized for alcohol intoxication on November 17, 2013 and discharged November 26, 2013.  

The Veteran's representative submitted a brief in December 2013 which described the positive letter dated in January 2010 from "Quapaw House."  The letter stated that the Veteran was "a very competent client in in both classroom participation and in his individual sessions."  The brief asserts that "the letter from Quapaw House indicates that the appellant is capable of handling the disbursement of his funds." 

The Board notes, that VA regulations state that a presumption exists in favor of a finding of competency.  38 C.F.R. § 3.353(c).  After considering the totality of the record, the Board finds the preponderance of the evidence, including the more recent September 2013 field examination, the several hospitalizations for substance abuse in the past two years, as well as the July 2009 letter from the VA psychiatrist, is against the Veteran's claim.  Notably, while there is some evidence that supports the Veteran's claim, and his efforts are not being discouraged, these examination reports, overall, speak to competency, serious concerns regarding the Veteran's substance abuse, and the assistance he receives in handling his funds.  The VA letter specifically mentions the Veteran's diagnosis of depressive disorder. 

The Board finds that the January 2010 letter from Quapaw House, Inc., and positive August 2010 field examination report, which stated that the Veteran was a "very competent client", which is not in dispute, and that the Veteran "appear[ed] capable of managing his own finances" respectively, are outweighed by more recent and more probative evidence.  Notably, the September 2013 field examination report which stated that the Veteran "has not provided evidence he can handle the money on his own" and taking into account the Veteran's multiple hospitalizations for substance abuse in the last two years, which would appear to support the most recent findings.  

The Board acknowledges the Veteran's sincere belief that he is competent to handle his own VA funds.  However, the Board finds the evidence of incompetency to be clear, convincing, and against a finding that the Veteran is competent for VA disbursement purposes at this time.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision. 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  However, in adjudications as to the competency of a Veteran, a Veteran is not seeking a benefit.  Rather, a Veteran is seeking a decision regarding how the benefits will be distributed. Compare 38 U.S.C.A. § 501(a)(4) with 38 U.S.C.A. §§ 5501-5504 (West 2002 & Supp. 2010).  Indeed this was the holding of the United States Court of Appeals for Veterans Claims in Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (citing Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); and Livesay v. Principi, 15 Vet. App. 165, 179 (2001)).  Accordingly, the VCAA is inapplicable in this case.

Nonetheless, the Board notes that the RO properly observed the due process provisions prior to implementing the competency finding.  No other development is required to adjudicate the Veteran's claim. 

ORDER

The Veteran is not competent to manage his own funds without limitation.  The appeal is denied.  




____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


